The Honorable Ben McGee State Representative P.O. Box 240 Marion, AR  72364
Dear Representative McGee:
This is in response to your request for an opinion regarding A.C.A. 26-52-601, et seq. which provides for the option of an Arkansas income tax exemption for border cities divided from the adjoining state by a "street state line".  Specifically, you want to know if the City of West Memphis can take advantage of the exemption offered in the chapter because it is separated from Memphis, Tennessee only by the river bridge.
In my opinion, the answer to your question is "no."  West Memphis, Arkansas is not divided from Memphis, Tennessee by a "street state line".  West Memphis, Arkansas is divided from Memphis, Tennessee by a river state line.  The Mississippi River is the boundary, not a street.  It is therefore my opinion that the subchapter to which you refer is inapplicable to the City of West Memphis.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.